Citation Nr: 0027809	
Decision Date: 10/20/00    Archive Date: 10/26/00

DOCKET NO.  98-09 907	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an original evaluation in excess of 20 percent 
for residuals of separation of the right acromioclavicular 
joint.


INTRODUCTION

The veteran had active service from May 1971 to June 1996.

This appeal arises from a January 1997 rating decision in 
which the Albuquerque, New Mexico Department of Veterans 
Affairs (VA) regional office (RO) granted service connection 
for residuals of a fracture of the right clavicle, evaluated 
as noncompensably disabling.  The grant of service connection 
and the noncompensable evaluation were made effective July 1, 
1996, the day following the veteran's separation from 
service.  Jurisdiction over the veteran's claim was 
transferred to the Houston, Texas RO.  In a June 2000 rating 
decision, that RO granted a 20 percent evaluation for the 
right shoulder disability effective July 1, 1996.

In its January 1997 rating decision the RO also granted 
service connection for tinnitus, evaluated as 10 percent 
disabling and diverticulosis evaluated as noncompensable.  
The veteran submitted a notice of disagreement with these 
decisions, and a statement of the case was issued in April 
1998.  Thereafter the veteran submitted a substantive appeal 
in which he only claimed entitlement to a higher evaluation 
for the right shoulder disability and a 10 percent evaluation 
for diverticulosis.  He made no reference to tinnitus.

In the June 2000, rating decision the RO granted a 10 percent 
evaluation for diverticulosis and advised the veteran that 
since he had limited his appeal to a claim for that 
evaluation, the decision was considered a full grant of the 
benefit sought.  The veteran did not respond to that notice.  
Since the veteran limited his appeal to a claim for a 10 
percent evaluation, and he has been granted that evaluation, 
the RO's decision is considered a full grant of the benefit 
sought.  See AB v. Brown, 6 Vet. App. 35 (1993) (while a 
claimant is generally presumed to be seeking the maximum 
benefit, he may limit his appeal).

Since the veteran has not submitted a substantive appeal with 
regard to his claim for a higher original evaluation for 
tinnitus, his appeal is not perfected, and the Board does not 
have jurisdiction of the claim.  Fenderson v. West, 12 Vet 
App 119 (1999); 38 C.F.R. § 20.200 (1999).  The Board can 
determine in the first instance that a  substantive appeal 
has not been submitted, however, where a claim has been 
certified to the Board, the Board must give the veteran the 
opportunity to present argument and evidence as to that 
question.  VAOPGCPREC 9-99 (1999); see also Marshal v. West, 
11 Vet. App. 468 (1998).  In the instant case, the claim for 
a higher original evaluation for tinnitus was not certified 
to the Board.

In his substantive appeal the veteran claimed entitlement to 
vocational rehabilitation benefits.  This claim has not been 
adjudicated by the RO.  Where the veteran raises a claim that 
has not yet been adjudicated, the proper course is to refer 
that issue to the RO.  Bruce v. West, 11 Vet. App. 405 
(1998).  This issue is, accordingly, referred to the RO for 
adjudication.


REMAND

The appellant's claim is well grounded. 38 U.S.C.A. 
§ 5107(a); Murphy v. Derwinski, 1 Vet. App. 78 (1990).  When 
a veteran is awarded service connection for a disability and 
subsequently appeals the initial assignment of a rating for 
that disability, the claim continues to be well grounded.  
Shipwash v. Brown, 8 Vet. App. 218, 224 (1995); see also 
Fenderson v. West, 12 Vet. App. 119 (1999).

On the most recent examination for VA in February 2000, the 
veteran reported that he had undergone right shoulder surgery 
in 1998.  The records pertaining to this surgery are not a 
part of the claims folder.

In view of the foregoing this case is remanded for the 
following actions:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who have treated the veteran for a right 
shoulder disability since service.  After 
securing the necessary release, the RO 
should obtain these records, including 
all records pertaining to the veteran's 
right shoulder surgery in 1998, and all 
records of treatment at the service 
department facility from which he 
received treatment in May 1998.

2.  The veteran should be afforded an 
examination to assess the severity of his 
right shoulder disability.  If feasible, 
the claims folder should be made 
available to the examiner for review 
before the examination, if not feasible 
the RO should provide the examiner with a 
summary of the veteran's treatment during 
and since service.  

The examiner should report the range of 
motion in the right shoulder in degrees, 
and determine whether the right shoulder 
disability is manifested by weakened 
movement, excess fatigability, or 
incoordination.  Such inquiry should not 
be limited to muscles or nerves. These 
determinations should, if feasible, be 
expressed in terms of the degree of 
additional range-of-motion loss due to 
any weakened movement, excess 
fatigability, or incoordination.  The 
examiner should also report whether there 
is fibrous union, nonunion, or malunion 
involving the right shoulder joint.

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the appellant 
and representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The veteran is advised that the 
examination requested in this remand is deemed necessary to 
evaluate his claim and that his failure, without good cause, 
to report for scheduled examinations could result in the 
denial of his claim.  38 C.F.R. § 3.655 (1999).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



	
		
	Mark D. Hindin
	Veterans Law Judge
	Board of Veterans' Appeals



Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




